The plaintiff was working in a courthouse owned by the defendant and using a ladder to prepare the walls and ceiling for painting when the ladder collapsed, causing him to fall and sustain injuries.
The plaintiff established, prima facie, his entitlement to judgment as a matter of law on the issue of liability on the cause of action alleging a violation of Labor Law § 240 (1) by submitting his deposition testimony, which demonstrated that he fell when the ladder he was using collapsed, and that the failure to provide a secure ladder proximately caused his injuries (see Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562 [1993]; McCaffery v Wright & Co. Constr., Inc., 71 AD3d 842, 843 [2010]; Yin Min Zhu v Triple L. Group, LLC, 64 AD3d 590 [2009]; Gilhooly v Dormitory Auth. of State of N.Y., 51 AD3d 719, 720 [2008]; Rivera v Dafna Constr. Co., Ltd., 27 AD3d 545 [2006]).
In opposition, the defendant failed to raise a triable issue of fact. The defendant did not offer any evidence, only mere speculation, to oppose the prima facie case or create a bona fide issue regarding the plaintiffs credibility as to a material fact (see Klein v City of New York, 89 NY2d 833, 835 [1996]; McCaffery v Wright & Co. Constr., Inc., 71 AD3d at 843; Barr v 157 5 Ave., LLC, 60 AD3d 796, 797-798 [2009]; Rivera v Dafna Constr. Co., Ltd., 27 AD3d at 545-546; cf. Duran v Kijak Family Partners, L.P., 63 AD3d 992, 994 [2009]). Accordingly, the Supreme Court properly granted the plaintiffs motion for summary judgment on the issue of liability on the cause of action *946pursuant to Labor Law § 240 (1). Angiolillo, J.E, Florio, Belen and Austin, JJ., concur.